IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  October 20, 2009
                                 No. 08-41222
                              Conference Calendar              Charles R. Fulbruge III
                                                                       Clerk

UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee

v.

FRANCISCO LUNA-SAMANO,

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:08-CR-932-1


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Francisco Luna-Samano appeals the sentence imposed following his
conviction of unlawful reentry pursuant to 8 U.S.C. § 1326. Luna-Samano
contends that the district court erred by imposing a crime of violence
enhancement based on his prior Texas offense of indecency with a child under
17, a violation of § 21.11(a) of the Texas Penal Code. The Government moves for
summary affirmance or, in the alternative, for an extension of time to file a brief.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-41222

      As Luna-Samano concedes, his argument is foreclosed by circuit precedent.
See United States v. Najera-Najera, 519 F.3d 509, 511-12 (5th Cir.), cert. denied,
129 S. Ct. 139 (2008); United States v. Zavala-Sustaita, 214 F.3d 601, 607-08
(5th Cir. 2000). Accordingly, the motion for summary affirmance is GRANTED
and the judgment of the district court is AFFIRMED. The Government’s motion
for an extension of time to file a brief is DENIED.




                                        2